Citation Nr: 0328311	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ADVISER TO THE BOARD

Van Stewart, Law Clerk




INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


REMAND

The veteran contends that while serving as a heavy equipment 
operator in Vietnam from February 1970 to January 1971 he was 
routinely subjected to sniper fire and rocket and mortar 
attacks.  He also contends that he was exposed to the 
casualties of war, as his unit was co-located with the Marine 
Corps Grave Registration sight.  He contends that, as a 
result of these experiences, he suffers from PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f) (2003); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Service personnel records show that the veteran served as a 
combat engineer with the Marine Corps Force Logistics Command 
at DaNang, Vietnam.  A service record entry notes that the 
veteran "Participated in operations against Communist 
aggression while serving with [his unit]", but there are no 
specific entries indicating that he engaged in combat while 
in service, and the two awards he received for his service in 
Vietnam are not indicative of combat.  The Board notes that 
despite the above, there is no indication that the RO has 
attempted to verify any of the veteran's claimed stressors 
through the Marine Corps Historical Center.  The Board 
acknowledges that the veteran maintains that he is unable to 
recall the specific dates of the claimed stressful events in 
service, or the names of those involved, but is nevertheless 
of the opinion that further development is required.

The Board also notes that VA treatment records on file make 
reference to a September 5, 2001, report of neuropsychiatric 
testing of the veteran undertaken while he was a patient at 
the VA Medical Center (VAMC) in Bath, New York; the September 
5, 2001, report is not on file.  In addition, the veteran 
reported to his treating physicians that he was hospitalized 
at one point in the psychiatric ward of Strong Memorial 
Hospital in Rochester, NY, and in his June 2001 VA Form 21-
526, he reported treatment by a Dr. Messina.  There notably 
is no indication that the RO has sought to obtain records 
from Strong Memorial Hospital or from Dr. Messina.

The Board additionally notes that the veteran, on his June 
2001 VA Form 21-526, reported that he had applied for 
disability benefits from the Social Security Administration 
(SSA).  VA treatment records on file indicate that his claim 
for such benefits was denied.  The Board is of the opinion 
that the records associated with the veteran's claim for 
disability benefits from the SSA are potentially relevant to 
the instant claim, and should be obtained.

The Board lastly notes that the RO, in July 2001, informed 
the veteran of the information and evidence needed to 
substantiate his claim, but advised him that if he did not 
submit the referenced information or evidence within 60 days, 
his claim would be decided based only on the evidence already 
received.  The Board points out that in Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as being inconsistent 
with 38 U.S.C. § 5103(b)(1), finding that the 30-day period 
provided in § 3.159(b)(1) to respond to VA's notification 
(pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA)) of the 
information and evidence necessary to substantiate a claim is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  On remand, the RO should inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA § 5103 
notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all notice 
obligations required by the VCAA 
have been satisfied in accordance 
with the decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
include Strong Memorial Hospital and 
Dr. Messina, who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include those from 
Strong Memorial Hospital and Dr. 
Messina, which have not been secured 
previously.  In any event, the RO 
should obtain the September 5, 2001, 
neuropsychiatric testing report from 
the Bath, New York VAMC.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and a copy of 
the records associated with any 
subsequent disability determinations 
by the SSA.

5.  Thereafter, the RO should again 
attempt to obtain additional 
information from the veteran 
concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement as 
requested above.  This summary and a 
copy of the veteran's service 
personnel records should be sent to 
the Marine Corps Historical Center 
(MCHC).  The MCHC should be 
requested to provide any additional 
information that might corroborate 
the veteran's alleged stressors.  
The MCHC should be requested to 
furnish the unit history and 
operational reports for the 
veteran's unit for the period during 
which he served with the unit.

6.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any PTSD 
present.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, 
including psychological testing 
designed to ascertain whether the 
veteran has PTSD.  A diagnosis of 
PTSD under DSM IV criteria should be 
made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

